Citation Nr: 9900027	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  94-24 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for allergic rhinitis, 
currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979 
and from July 1983 to November 1991.

This matter arises from a February 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas that, in pertinent part, granted service 
connection for allergic rhinitis and assigned a 
noncompensable rating.  The veteran has appealed for a 
compensable rating for allergic rhinitis.

During the course of the appeal, the claim was transferred to 
the St. Petersburg, Florida RO where the veteran testified at 
an RO hearing.  The claims file was subsequently transferred 
to the Roanoke, Virginia RO.  

In November 1996, the Board remanded the case for additional 
development and after such development the RO assigned a 10 
percent rating for allergic rhinitis.  Since that time, the 
veteran has expressed continued dissatisfaction with the 
assigned rating. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO erred in assigning the 
current rating for allergic rhinitis.  He argues that the 
disorder requires medication and is more disabling than 
reflected by the 10 percent rating.  He maintains that a 
higher rating for allergic rhinitis is warranted.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for an increased rating in 
excess of 10 percent for allergic rhinitis.


FINDINGS OF FACT

1.  All evidence necessary for equitable determination of 
this appeal is of record.  

2.  The veteran's allergic rhinitis is currently manifested 
by chronic rhinitis with moderate secretion and complete 
blockage of the right nasal passage, severe deviation of the 
nasal septum to the right, and bilateral inferior turbinate 
hypertrophy; the left nasal passage is normal, and there are 
no polyps.

3.  Atrophy, crusting, or ozena is not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic 
Code 6501 (1996); 38 C.F.R. § 4.97, Diagnostic Code 6522 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veterans claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also finds that all relevant 
evidence for equitable determination of the claim has been 
obtained and that no further assistance to the veteran is 
required to comply with VA's duty to assist him pursuant to 
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing a 
veterans present symptomatology with criteria set forth in 
the VAs Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (1998).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1998).  The 
veterans entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1 (1998); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Review of the claims file reflects that during the veteran's 
second period of active service, he complained of nasal 
blockage and itching and was treated for seasonal allergies.

On VA examination in June 1992, the veteran complained of 
allergy to various plants.  The relevant diagnosis was 
allergic rhinitis, by history.  In February 1993, the RO 
established service connection for allergic rhinitis and 
found it to be noncompensably disabling under Diagnostic Code 
6501.  In April 1993, the veteran reported that he was taking 
medication for rhinitis.

In August 1993, the veteran testified before an RO hearing 
officer that during active service he was started on inhalers 
and pills for his allergies. He testified that he presently 
took medication that left him feeling somewhat sedated.  He 
reported that he experienced sinus blockage upon awakening in 
the morning and that he had postnasal drip and itchy eyes.  
He felt that his condition might preclude him from 
advancement as a probation officer.

In November 1996, the Board remanded the case back to the RO 
for a VA examination and for consideration under the old and 
the revised rating criteria for respiratory disorders.

In May 1997, a VA Ear, Nose, and Throat specialist reported 
complete nasal obstruction on the right with severe nasal 
septum deviation to the right and massive inferior turbinate 
hypertrophy, bilaterally.  X-rays showed the paranasal 
sinuses to be clear.  The diagnoses were severe nasal septal 
deviation and chronic rhinitis.

In July 1997, another VA examiner gave a diagnosis of 
allergic rhinitis not responsive to nasal steroids with 
severe right nasal septum deviation.  The examiner noted that 
there was moderate secretion, no anosmia, and no atrophy, and 
that the veteran needed a turbinate reduction and 
septoplasty.  There was complete obliteration of the right 
nostril but a patent left naris.

In May 1998, the RO considered both the former and the 
revised rating criteria and assigned a 10 percent rating for 
allergic rhinitis under Diagnostic Codes 6501 and 6522 on the 
basis of essentially complete blockage of the right nasal 
passage.

Since his appeal was pending at the time the applicable 
regulations were amended, the veteran is entitled to 
consideration under whichever criteria provide him with a 
higher rating.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The RO has properly considered both the former 
version of the diagnostic code as well as the amended 
version, which became effective October 7, 1996.

The question then is whether a rating in excess of 10 percent 
can be assigned under either the former or the revised 
criteria, or otherwise under any other potentially applicable 
diagnostic code.  Under the former criteria, a 30 percent 
evaluation requires moderate crusting, ozena (a condition of 
the nose associated with an offensive-smelling discharge, 
Dorland's Illustrated Medical Dictionary 1117 (25th ed. 
1974)), and atrophic changes.  A 50 percent evaluation 
requires massive crusting and marked ozena with anosmia 
(absence of the sense of smell, id. at 101).  See 
38 C.F.R. § 4.97, Diagnostic Code 6501 (1996).  The objective 
medical evidence does not indicate moderate crusting, ozena, 
anosmia, or atrophic changes.  Therefore, the criteria for a 
30 percent rating or higher are not approximated.  Indeed, 
the medical evidence reflects moderate secretion with 
complete blockage of the right nasal passage, hypertrophic 
turbinates, and a severely deviated nasal septum.  The Board 
finds that the disability picture does not more nearly 
approximate the criteria for a 30 percent rating.  

Turning to the revised rating criteria for allergic or 
vasomotor rhinitis, a higher evaluation of 30 percent is 
warranted if polyps are present.  The 50 percent rating was 
eliminated under the revised rating criteria.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6522 (1998).  The Board finds that 
because polyps are not medically shown, a 30 percent rating 
under the revised criteria is not warranted.  Consequently, 
the veteran is not entitled to a rating in excess of 10 
percent for his allergic rhinitis disability based on either 
the current or the former criteria for the rating of 
respiratory diseases. 

In considering whether any other Diagnostic Code may be 
available, the Board notes that rhinitis is specifically 
listed in the rating schedule.  As such, other analogous 
diagnostic codes are not for application in this case.  

A rating in excess of 10 percent for sinusitis is possible 
under the new Diagnostic Code 6512.  Under the new criteria, 
a 30 percent rating contemplates three or more incapacitating 
episodes of chronic sinusitis a year requiring prolonged 
antibiotic treatment, or; more than six non incapacitating 
episodes per year of sinusitis, characterized by headaches, 
pain, and purulent discharge or crusting.  A higher, 50 
percent, rating requires sinusitis following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus and purulent discharge or crusting after repeated 
surgeries.  The objective medical evidence does not show the 
veteran to have had incapacitating episodes, sinus surgery, 
sufficient headaches, purulent discharge, crusting or 
osteomyelitis which would be required for a rating higher 
than that already assigned.  

Accordingly, the veteran does not meet the criteria for a 
rating in excess of 10 percent for allergic rhinitis under 
either the former of the present regulations.  The Board also 
finds no showing that the veterans allergic rhinitis 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of an increased evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
the veteran's service connected allergic rhinitis is not 
shown to have significantly impacted his employment (beyond 
that which is contemplated in the ratings assigned).  The 
Board also notes that the service-connected condition has not 
been shown to warrant frequent periods of hospitalization or 
to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (1998).  See Bagwell v. Brown, 9 Vet. App. 157, 
158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim for an 
increased rating for the service-connected allergic rhinitis.  
Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

The claim for an increased rating in excess of 10 percent for 
allergic rhinitis is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
